Order and judgment (one paper), Supreme Court, New York County (Alice Schlesinger, J.), entered January 31, 1997, awarding plaintiffs damages after granting plaintiffs’ motion for summary judgment in lieu of complaint upon a default judgment rendered against defendant by a Hong Kong court, unanimously affirmed, with costs.
*282The Hong Kong judgment is conclusive (CPLR 5302, 5303), and must be enforced absent a showing of one of the grounds for nonrecognition specified in CPLR 5304 (see, Matter of Fickling v Fickling, 210 AD2d 223). The grounds urged by defendant — that New York is an inconvenient forum and that necessary parties have not been joined in the New York action — do not fall within any of the grounds specified.
Concur — Sullivan, J. P., Wallach, Rubin, Williams and Tom, JJ.